Citation Nr: 0124188	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of exposure to Agent Orange 
during service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from January 
1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for peripheral neuropathy of the lower extremities 
as a residual of exposure to herbicides (Agent Orange) during 
service.  The veteran filed a timely notice of disagreement 
(NOD) to this rating decision in June 1997.  The RO issued a 
Statement of the Case in August 1997.  In September 1997 the 
veteran filed a statement indicating that it was a NOD to an 
August 1997 rating decision which denied service connection 
for a low back disorder.  However, this written statement 
also referred to Agent Orange exposure.  The Board finds that 
this document satisfies the requirements of a substantive 
appeal for the veteran's claim for peripheral neuropathy on 
the basis of Agent Orange exposure.  As such, the issue is 
properly addressed as on service connection and not one of 
new and material evidence to reopen a claim.

The veteran also appealed the August 1997 rating decision 
denying entitlement to service connection for a low back 
disorder.  Following the September 1997 notice of 
disagreement, the RO issued a statement of the case in March 
1998.  A document received from the veteran in May 1998 
contained a statement indicating that he was unable to work 
due to his back disorder.  In July 1998, the veteran sent a 
VA Form 9 to the RO.  On the form, he requested that he be 
accorded a hearing at the RO.  This form was received in July 
1998, within one year of the notification of the August 1997 
rating decision.

There is some question as to whether the Form 9 is sufficient 
to constitute a substantive appeal because, although it was 
apparently returned to the RO in response to the March 1998 
statement of the case, it only refers to a request for a 
hearing.  The RO obviously did not construe this document as 
a substantive appeal and, finding that the August 1997 rating 
decision became final, construed the May 1998 writing as a 
claim to reopen, and issued a rating decision in August 1999 
in which the claim was phrased as whether the evidence was 
new and material to reopen a claim to entitlement to a low 
back disorder.

A supplemental statement of the case had been issued in June 
1999, prior to the August 1999 rating decision. The letter of 
transmittal accompanying the supplemental statement of the 
case indicated that it was "a Supplemental Statement of the 
Case which contains changes or additions to the original 
Statement of the Case sent to you on 3-16-98," and gave the 
veteran 60 days to respond with a substantive appeal.  The 
Board notes that the March 16, 1998 statement of the case 
discussed the issue on its merits and that the letter of 
transmittal in June 1999 appears, by implication, to inform 
the veteran that the supplemental statement of the case 
resulted from the August 1997 rating decision.  To resolve 
this issue in a manner fair to the veteran, the Board finds 
that the May 1998 writing from the veteran referring to his 
back disability and the VA Form 9 in July 1998, provided by 
the veteran about four months after he received the statement 
of the case, are sufficient to show that the veteran's clear 
intent was to perfect an appeal of the August 1997 rating 
decision.  Both the May 1998 statement and the VA Form 9, 
construed as a substantive appeal, were timely received.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  More recently, VA adopted new 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a))

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran has not provided a very detailed account of the 
exact nature of his claims for service connection.  As best 
as the Board can surmise, his claim for service connection 
for a low back disorder is that he has a current low back 
disorder and it was caused by his being a truck driver during 
service.  The veteran's claim for service connection for 
peripheral neuropathy appears to be that he has numbness in 
his lower extremities; he served in Vietnam and as such was 
exposed to Agent Orange; and, that the inservice Agent Orange 
exposure caused his current lower extremity numbness which he 
claims is peripheral neuropathy.  

Review of the medical evidence of record reveal that the 
veteran has degenerative disc disease involving several 
levels of the lumbosacral spine.  The medical evidence also 
reveals that the veteran also has a peripheral vascular 
disease of the lower extremities which ultimately required 
surgical intervention.  With degenerative disc disease of the 
low back and lower extremity circulatory disorder, it is 
certainly no surprise that the veteran has manifestations of 
numbness in his legs.  However, the question remains whether 
the veteran's current disorders are related to his military 
service.  

The RO has obtained a considerable volume of the veteran's VA 
medical treatment records including retrieving retired 
records from archival storage.  However, the veteran has not 
been accorded VA Compensation and Pension examinations for 
his claimed disabilities.  The veteran's service medical 
records do reveal a single instance of treatment for 
lumbosacral strain during service.  The evidence of record 
also reveals that he served in Vietnam.  While there is no 
diagnosis of peripheral neuropathy, the veteran's complaints 
of leg numbness appear to be related to his low back and his 
circulatory disorders.  Therefore, the veteran should be 
accorded VA Compensation and Pension examinations for his 
claimed disabilities.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.159 (c)(4)).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In July 1998 the veteran filed a VA Form 9 and requested a 
hearing before a RO hearing officer.  As the veteran's 
representative points out in an August 2001 written brief 
presentation there "is no evidence of record that the 
veteran was afforded such a hearing nor is there evidence of 
record that he has withdrawn his request."  The veteran 
should be afforded the opportunity to the personal hearing he 
requested.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
see if he still desires a personal 
hearing.  If he still desires one, the RO 
should schedule him the requested 
hearing.

3.  The veteran should be accorded the 
appropriate VA examination for low back 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of a low back disorder 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

	The examining physician is requested to 
review the medical evidence of record and 
offer an opinion, if possible, as to the 
etiology of the veteran's low back 
disorder.  In this respect the physician's 
attention is drawn to the fact that the 
veteran had a single instance of 
lumbosacral strain diagnosed during 
service in December 1967, but his back was 
normal on separation examination in April 
1968.  The examiner is also requested to 
indicate if any of the veteran's 
neurologic manifestations of numbness in 
his legs can be attributed to his current 
degenerative disc disease of the low back 
and/or his peripheral vascular disease.

	The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran should be accorded the 
appropriate VA examination for peripheral 
neuropathy.  The report of examination 
should include a detailed account of all 
manifestations of numbness and neuropathy 
of the lower extremities found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to offer an opinion, if 
possible, as to the etiology of the 
veteran's complaints of numbness of the 
legs.  Are the veteran's complaints of leg 
numbness peripheral neuropathy, or are 
they the result of his degenerative disc 
disease and lower extremity vascular 
disorder?  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

5.  Following the above, the veteran 
should be accorded the appropriate VA 
vascular examination for his lower 
extremity peripheral vascular disorder.  
The report of examination should include a 
detailed account of all manifestations of 
the peripheral vascular disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to offer an opinion, if 
possible, as to the etiology of the 
veteran's peripheral vascular disorder.  
Are the veteran's complaints of leg 
numbness the result of his degenerative 
disc disease and lower extremity vascular 
disorder?

	The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


